Judgment modified by increasing the recovery in the Jay W. McNitt action by the sum of $3,676.69, with interest thereon from November 2, 1925, and as so modified affirmed, with costs to the plaintiff, appellant, and by increasing the recovery in the action brought by Jay W. McNitt, as administrator, by the sum of $1,731.15, with interest from November 2, 1925, and as so modified affirmed, with costs to the plaintiff, appellant. The court reverses findings of fact numbered 13, 15, 20, 24, 29, 33, 36, 37, 38, 39, 41, conclusions of law numbered 1, 2 and 3, contained in defendant’s requests to find, and conclusion of law numbered 1, contained in the decision of the referee, and makes the following new finding: That John McNitt was the general agent of defendant in the conduct of her farm in the town of Morris, N. Y., with full power to employ help and to obtain the loan of money when necessary for the benefit of defendant and her farm, and to make payments therefor in money if same was available, if not, to obligate the credit of defendant in the form of notes, and that the note payable to Jay W. McNitt for $3,676.86 dated November 2, 1925, is a liability, debt and obligation of the defendant, and that the note payable to Carrie A. McNitt for $1,731.15 dated November 2, 1925, is a liability, debt and obligation of the defendant. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.